Order of filiation of the Court of Special Sessions of the City of New York, Borough of Queens, adjudging defendant to be the father of the complainant’s child, affirmed. No opinion. Lazansky, P. J., Hagarty, Tompkins and Davis, JJ., concur; Johnston, J., dissents, with the following memorandum: The order rests largely upon the contradictory and uncorroborated testimony of complainant- She claims the child was bom on August 24, 1932, at the home of a friend and where her aunt resided, but neither the Mend nor the aunt was called as a witness. There was no attending physician or midwife. The birth certificate, signed by complainant, was not filed by her until December 20, 1932. Although she knew where defendant resided and was employed, she made no charge against him until after he married and nearly two years after the child was born, and the delay is unexplained. I dissent and vote for reversal and a new trial, on the ground the determination is against ■the weight of the evidence.